I bring warm greetings of 
“iakwe” from the people of the Republic of the 
Marshall Islands, on whose behalf I have the honour to 
address the General Assembly at its sixty-second 
session. 
 I wish to convey our congratulations to you, 
Mr. President, on your election in the presidency of the 
Assembly at this session. I am confident that, under 
your able leadership, consensus on crucial issues will 
be achieved, benefiting the entire membership, 
particularly the often-forgotten remote small island 
States of the Pacific. My commendation also goes to 
your predecessor for her successful stewardship of the 
work of the Assembly at its sixty-first session. 
 Allow me to also congratulate you, 
Mr. Secretary-General, for your election as the eighth 
Secretary-General of this Organization. Steering the 
United Nations in today’s interwoven world of 
complex trials and tribulations remains ever more 
challenging, and I wish to express my country’s 
confidence in your stewardship and to commend you 
for your current efforts in taking a range of measures to 
strengthen the capacity of the United Nations. 
 For the past 62 years, we have come to this 
Assembly to express various issues and concerns dear 
to our heart, as they affect the daily lives of our 
citizens. Education, health and the environment are 
among the issues at the top of my country’s priorities, 
but these issues are nothing if we, the community of 
nations, fail to attempt to avert the forthcoming 
ecological disaster.  
 My people are concerned with   or rather 
terrified by   with the issue of our very survival. Will 
we even exist 50 years from today? If we are to exist at 
all, we must put a stop to the rising tide of destruction 
unleashed by global warming. Our future   or 
perhaps, our absence of future   depends on the 
decisive actions of this Assembly. I find no pride in 
having coined the term “ecological refugee”. It is my 
deepest hope that no one, and certainly no one in the 
Marshall Islands, will have to bear that name. 
 Since my election more than seven years ago, 
educating the world about the threat my people face as 
a result of sea-level rise and global warming has been 
one of my Government’s priorities. In addressing the 
issue of climate change, actions and real progress are 
needed. In saying this, I am proud to announce the new 
alliance that my Government established earlier this 
year with the local government of Martin Luther King 
Jr. County, in Washington State in the United States, 
aimed at confronting the threat posed by global 
warming. 
 The unwavering faith I have in this Organization 
is the reason why I am standing at this podium today 
on behalf of my people. On our shoulders, as leaders, 
lies the responsibility entrusted to us, to keep not only 
the peace to live in harmony and with dignity, but to 
preserve our environment to ensure the very survival of 
our children for generations to come. 
 I commend the Secretary-General for convening a 
high-level meeting on climate change this week. I am 
also hopeful that we, as leaders, will come up with the 
necessary agreements on the United Nations 
Framework Convention on Climate Change in 
December. While we are committed to playing our part, 
strong leadership is required by the major 
industrialized countries. We once again renew our 
support for the Framework Convention and the Kyoto 
Protocol, and we call upon all States that have not yet 
done so   in particular the major emitters   to ratify 
the Protocol without further delay. We also call upon 
the international community to assist small island 
developing States in developing and implementing 
comprehensive adaptation strategies. 
 I remain hopeful that the international community 
can reach a consensus on moving forward the 
necessary agreements to achieve lasting peace, security 
and diplomatic solutions to the seemingly endless web 
of issues. We are so integrated and interconnected 
today that we all face equal challenges, be it in 
terrorism or the proliferation of nuclear weapons. I 
commend this Assembly for adopting last September 
the historic United Nations Global Counter-Terrorism 
Strategy, which will prevent the global scourge of 
terrorism. The Marshall Islands remains committed in 
the fight against terrorism, and we continue to take 
action at the national level and to cooperate at the 
regional and international levels to ensure that we 
combat terrorist threats with comprehensive and united 
action. 
 In the area of disarmament and non-proliferation, 
our collective efforts need to be invigorated to 
overcome stalemate. Nuclear weapons and the testing 
conducted on our islands in the past is a nightmare that 
continues to haunt my people. The 67 atmospheric 
weapons detonated on my island of Bikini Atoll from 
1946 to 1958 continue to inflict pain and suffering on 
my people to this day. The Marshallese people were 
under the care of the United Nations Trusteeship 
Council when the United States nuclear testing 
programme was in progress. Once again, I call on the 
United Nations and its agencies and Member States 
who share similar experiences and have the expertise to 
assist us with the restoration of our radiation-
contaminated environment to provide the needed 
assistance for my people’s health-care needs that are 
linked to radiation exposure, and to support the 
Marshall Islands’ Changed Circumstances Petition, 
which was submitted to the United States Congress in 
2000. 
 I commend the work of the Assembly at its sixty-
first session in adopting resolution 61/109, which 
requests the United Nations Scientific Committee on 
the Effects of Atomic Radiation to continue its work, 
including its activities to increase knowledge about the 
levels, effects and risks of ionizing radiation from all 
sources, and requests the United Nations Environment 
Programme to continue to provide support for the work 
of the Committee and for the dissemination of its 
findings and to review and strengthen the Committee’s 
present funding. I am confident that my people will 
benefit from the Committee’s work, noting that 
previous policy and resettlement decisions based on 
misleading scientific opinions have caused so much 
suffering among my people. 
 My people’s survival and well-being also depend 
on our ocean resources. We are encouraged by 
international and regional agreements and treaties that 
aim to protect these scarce resources. However, illegal, 
unreported and unregulated fishing continues to 
threaten our major source of livelihood. In protecting 
our ocean resources from exploitation, we continue to 
seek assistance from Member States with the expertise 
and capacity in conducting and enforcing conservation 
and management measures, as well as in the 
development of our domestic fisheries. I reiterate once 
again my support for a moratorium on bottom-trawling 
until there are clear indications on its negative effects 
on the ocean biodiversity.  
 The Micronesia Challenge   a commitment led 
by the Republic of Palau, the Federated States of 
Micronesia and the Republic of the Marshall Islands   
aims at conserving that biodiversity and our vulnerable 
ecosystem by effectively conserving at least 30 per 
cent of the near-shore marine and 20 per cent of the 
forest resources across Micronesia by 2020. The 
Micronesia Challenge is part of a much larger and 
growing commitment by island nations throughout the 
world to take the international lead in preserving 
primary ecosystems. I call on the international 
community to support the efforts that have been put in 
place and to develop and provide the resources for 
realistic financial plans in support of conservation and 
sustainable use of our natural resources. 
 Within the Pacific region, we continue to 
cooperate closely to ensure that effective regional 
actions are taken in our endeavour to combat our 
vulnerabilities in the economic, social and 
environmental areas, which are priority areas 
highlighted under the Pacific Plan and Kalibobo 
Roadmap, endorsed by Pacific leaders almost two 
years ago.  
 My Government has had the pleasure of hosting 
and actively engaging in several regional meetings held 
to that effect. The Eighth Pacific Islands Conference of 
Leaders, which I was honoured to chair in Washington; 
the Seventh Annual Micronesian President’s Summit, 
held in Chuuk, Federated States of Micronesia, earlier 
this month; the seventh Food and Agriculture 
Organization meeting of the South West Pacific 
Ministers for Agriculture, held in May; and the 
Micronesians in Island Conservation conference, held 
last June in Majuro   all these provided the 
opportunity for our leaders, development partners and 
non-governmental partners to meet with other leaders 
from the region to address the wide range of issues and 
challenges that continue to plague the Pacific. 
 In my view, the successful implementation of 
regional commitments international obligations can be 
achieved only with the support and commitment of 
member countries, regional and international 
organizations, development partners and a range of 
stakeholders. 
 In that regard, I wish to emphasize that the 
assistance of the international community, which has 
played a crucial role in enabling us to meet current and 
emerging challenges, is still very much needed. There 
is only so much that we can do as small island 
developing States; thus, now more than ever, I continue 
to call on the international community for considerable 
investments and comprehensive assistance, including 
the much-needed policy reorientation to address the 
interlinked issues of economic, social and 
environmental security. 
 The Republic of the Marshall Islands was 
founded on the ideals of freedom, democracy and 
respect for human rights. We continue to observe and 
stand for those democratic values and the defence and 
promotion of human rights. The United Nation’s noble 
ideals of good governance, democracy, multilateralism 
and respect for human dignity also serve as my guiding 
light in my capacity of high steward of my people. 
 However, while the United Nations continues to 
work with States in resolving disputes peacefully and 
in helping to create democratic societies, it still turns a 
blind eye to the 23 million people of Taiwan and 
silences their voices. The absence of Taiwan in the 
United Nations creates a gap in the global network for 
cooperation, goes against the ideals and concept of 
justice upheld by the United Nations and contravenes 
the principle of universality. 
 We reiterate our support for the reform and 
expansion of the Security Council and for a criteria-
based approach under which potential members, such 
as Japan, must be well qualified, based on factors such 
as economic size, population, commitment to 
democracy and human rights, financial contributions to 
the United Nations and contributions to United Nations 
peacekeeping efforts. 
 During the general debate of the sixtieth session, 
we noted in this historic Hall that the United Nations 
and its offices and agencies did not have a permanent 
presence in many of the small island developing States 
of the Pacific. In June 2006, it was announced that a 
coalition of the United Nations Development 
Programme (UNDP), United Nations Children’s Fund 
(UNICEF) and United Nations Population Fund 
(UNFPA) would open a total of eight new offices in the 
Pacific island countries. We welcomed that historic 
accomplishment, the progress it marked towards 
harmonization within the United Nations and the 
assistance and support the new offices would provide 
in developing national capacity and meeting the 
Millennium Development Goals. 
 We, Member States that pay our dues, deploy 
peacekeepers, and discharge our responsibilities in the 
international community, deserve offices that give 
relevance to the United Nations and the 
implementation of its doctrines. The Marshall Islands 
is appreciative of the work currently under way for the 
establishment of a joint presence in our country by 
UNFPA, which will be the leading agency on behalf of 
UNDP and UNICEF. We, however, ask the General 
Assembly and the Secretariat to ensure that offices 
befitting the ideals and reputation of the United 
Nations are established in the other identified Pacific 
island countries. 
 In closing, I wish to reassure you, Mr. President, 
that the Marshall Islands remains committed to the 
implementation of the commitments made over the last 
decade, and we expect our partners to fulfil their 
commitments as well. The sustainable development of 
small island developing States, such as the Marshall 
Islands, can only be achieved through a genuine 
partnership within the international community. Only 
then can we realize the commonly shared goal of 
universal peace and prosperity. 
 My delegation looks forward to a productive 
session under your able leadership, Sir. Komol tata, 
and God bless. 
